Exhibit 10.9

AMENDMENT NO. 1 TO PROPRIETARY INFORMATION, INVENTIONS ASSIGNMENT AND
RESTRICTIVE COVENANT AGREEMENT

 

THIS AMENDMENT NO. 1 TO PROPRIETARY INFORMATION, INVENTIONS ASSIGNMENT AND
RESTRICTIVE COVENANT AGREEMENT (this “Amendment”) is made and entered into by
and between Matthew Link (“Shareowner”) and NuVasive, Inc. (the “Company”)
(collectively “Parties”), effective October 13, 2020 (the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, Shareowner previously entered into that certain Proprietary
Information, Inventions Assignment and Restrictive Covenant Agreement dated June
6, 2014 (the “PIIA”); and

 

WHEREAS, the Parties have entered into that certain letter agreement dated as of
even date herewith, which sets forth the terms of Shareowner’s transition from
his current role as the Company’s President as of October 13, 2020, his
continued employment with the Company in the capacity of a Special Advisor
during the period October 14, 2020 through December 31, 2020 (the “Employment
Period”), and his continued service as a consultant for the period January 1,
2021 through March 31, 2021 (the “Consulting Period”), including the
compensation and benefits associated therewith; and

 

WHEREAS, during Shareowner’s employment with the Company through the date
hereof, Shareowner has had, and through the duration of the Employment Period
and Consulting Period, Shareowner will continue to have, access to information
concerning the Company and its employees, operations, vendors, and customers
that is Proprietary Information (as defined in the PIIA); and

WHEREAS, the Parties desire to amend the PIIA on the terms and conditions set
forth in this Amendment (as so amended, the “AMENDED PIIA”).

 

NOW, THEREFORE, in consideration for Shareowner’s continued employment with the
Company during the Employment Period and engagement as a Consultant during the
Consulting Period, including the compensation and benefits associated therewith,
as well as Shareowner’s continued access to Proprietary Information, the Parties
agree as follows:

1.Non-Solicitation.  Effective as of the Effective Date, Section VI of the PIIA
(“Non-Solicitation of Shareowners”) shall be deleted in its entirety and
superseded by the following:

 

--------------------------------------------------------------------------------

 

“VI.Non-solicitation

 

I understand that during my engagement with the Company, including the
Consulting Period, I will have access to and obtain knowledge of the Company’s
Proprietary Information (including trade secrets as defined herein), and that
the Company will be irreparably harmed if I were to use that Proprietary
Information - whether directly or indirectly - to the detriment of the Company,
and its actual or potential business and/or human resources. Therefore, I agree
that during the term of my engagement, including the Consulting Period, and
through and including the end of the two (2) year period immediately following
the Employment Period, I will not for any purpose other than for the benefit of
the Company, directly or indirectly knowingly solicit (i) any person to
terminate that person’s employment or contractual relationship with the Company
or to breach that person’s employment agreement or other contractual agreement
or relationship with the Company, or to perform any services for or become
employed by any Conflicting Organization (as defined below), or (ii) any
Customer on behalf of a Conflicting Organization (as defined below) with respect
to activities in the Field (as defined below).  “Solicit” means any comments,
conduct, contact, or activity that would, or in a reasonable person’s opinion is
intended to, influence a person’s decision to terminate that person’s employment
or contractual relationship with the Company or to breach that person’s
employment agreement or other contractual agreement or relationship with the
Company, or to perform any services for or become employed by any business
engaged in any line or type of business conducted by the Company or any of its
subsidiaries or affiliates during the period in which I was
employed.  “Customer” means any hospital (including but not limited to surgery
centers, medical centers or other healthcare institutions and their employees),
or physician (or other health care practitioners including but not limited to
the employees of any surgeon or other healthcare practitioners) that purchases
or otherwise uses, orders or approves the use or ordering of, Company products
or services.”

 

2.Non-Competition.  Effective as of the Effective Date, Section VII of the PIIA
(“Non-competition (Not Applicable to California Based Shareowners)” shall be
deleted in its entirety and superseded by the following:

 

“VII.Non-Competition

 

In order to protect the Company' s Proprietary Information and trade secrets,
and the valuable goodwill developed by the Company, I agree that during my
engagement with the Company, including the Consulting Period, and through and
including the end of the two (2) year period immediately following the
Employment Period, I will not: (i) directly or indirectly, own, operate, control
or participate in the ownership, operation or control, build, design, finance,
acquire, lease, operate, manage, invest in, or otherwise affiliate myself with a
Conflicting Organization (as defined below); and/or (ii) serve as a partner,
employee, consultant, officer, director, manager, agent, associate, investor, or
otherwise for a Conflicting Organization. Provided, however, this restriction
shall not prevent me from purchasing or owning directly or beneficially as a
passive investment, less than five percent (5%) of any class of the publicly
traded securities of any corporation.  

 

--------------------------------------------------------------------------------

 

A Conflicting Organization for purposes hereof shall mean any person, group of
persons, or organization (collectively, an “Organization”) that is engaged in
research on, consulting regarding, or development, production, marketing or
selling of any product or service for (i) spine surgery procedures, including
but not limited to implants, instruments, fixation, and biologics; and/or (ii)
neuromonitoring, including monitoring technology, accessories and disposables
and the provision of neuromonitoring services (collectively, the “Field”).
Without limiting the foregoing, each of the following Organizations are
Conflicting Organizations for purposes hereof:  Globus Medical, Inc.; Orthofix
Medical Inc., SeaSpine Holdings Corporation, and Alphatec Holdings,
Inc.  Further, the spine business units of each of Johnson & Johnson, Stryker
Corporation, Medtronic plc, and Zimmer Biomet Holdings, Inc., shall each be
considered a Conflicting Organization for purposes hereof, it being understood
that serving as an employee of, or otherwise providing services to, any such
organization in a division or business that does not engage in activities in the
Field shall not be prohibited hereunder.  Conflicting Organizations shall
include the foregoing Organizations, as well as any subsidiary or affiliate of
the foregoing Organizations and their successors and assigns, to the extent they
engage in activities in the Field.

 

Notwithstanding the foregoing, the Company shall not limit the Shareowner’s
ability to (i) directly or indirectly, own, operate, control or participate in
the ownership, operation or control, build, design, finance, acquire, lease,
operate, manage, invest in, or otherwise affiliate; and/or (ii) serve as a
partner, employee, consultant, officer, director, manager, agent, associate,
investor, or otherwise for Organization(s) whose business is limited to enabling
services and/or technologies, management services, infrastructure, and/or
support pertaining to the Field, provided that such activities do not compete
with product or service that is currently offered by the Company to Customers or
contemplated to be offered by the Company to Customers in its current product
roadmap and/or strategic plan.

 

3.  Mutual Arbitration Agreement.  Effective as of the Effective Date, Section
XIII of the PIIA (“Mutual Arbitration Agreement”) shall be deleted in its
entirety and superseded by “Intentionally Omitted” such that Section XIII of the
PIIA shall have no further force or effect.

 

4.  Governing Law.  Effective as of the Effective Date, Section XVI of the PIIA
(“Governing Law”) shall be deleted in its entirety and superseded by the
following:

 

“XVII.GOVERNING LAW, VENUE AND JURISDICTION

 

This Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware without regard to conflict of laws and
all disputes arising under or relating to this Agreement shall be brought and
resolved solely and exclusively in the State of Delaware. Shareowner irrevocably
waive my right, if any, to have any disputes with the Company arising out of or
related to this Agreement decided in any jurisdiction or venue other than a
state court in the State of Delaware.  Shareowner hereby irrevocably consents to
the personal jurisdiction of the state courts in the State of Delaware for the
purposes of any action arising out of or related to this Agreement.”

 

--------------------------------------------------------------------------------

 

5.Covenant Not To Sue.  Shareowner irrevocably agrees not to sue the Company in
any jurisdiction other than a state court in the State of Delaware for the
purposes of any action arising out of or related to the AMENDED
PIIA.  Shareowner further agrees not to assist, aid abet, encourage or be a
party to, or participate in the commencement or prosecution of any civil lawsuit
or action by any third-party to the AMENDED PIIA arising out of or related to
the AMENDED PIIA in any jurisdiction or venue other than a state court in the
State of Delaware.  However, this provision shall not prohibit or restrict
Shareowner from being a witness or otherwise providing evidence in any action
pursuant to a valid court order or subpoena.

 

6.  Post-Employment Disclosure.  Shareowner agrees that during the term of the
restrictions described in Section 1 and Section 2 of this Amendment, Shareowner
will immediately inform the Company if Shareowner has accepted an offer of
employment from any new employer, and shall immediately disclose to the Company
in writing the identity of the new employer, the job title of Shareowner’s new
position, and a description of all services that Shareowner will be performing
on behalf of the new employer.

 

7.Representation by Independent Legal Counsel.  Shareowner represents and
warrants that Shareowner has been individually represented by independent legal
counsel in negotiating the terms of this Amendment and the AMENDED PIIA,
including, but not limited to, the provisions relating to Governing Law, Venue
and Jurisdiction.  Shareowner has engaged such legal counsel in accordance with
California Labor Code Section 925 with the specific intent to designate the
substantive laws of the State of Delaware as the choice of law to be applied to
this Amendment and the AMENDED PIIA and to designate the State of Delaware for
venue and jurisdiction, in accordance with Section 4 of this Amendment.

 

8.Obligations Unconditional.  The obligation of the Parties to perform the terms
of the AMENDED PIIA are unconditional and do not depend on the performance or
non-performance of any terms, duties, or obligations not specifically recited in
the AMENDED PIIA. Shareowner irrevocably waives Shareowner’s right to challenge
the enforceability or validity of any portion of the AMENDED PIIA, and it shall
not be a defense to any claim brought against Shareowner by the Company that the
Company has not pursued legal action against any other person or entity, even if
that person or entity is identically or similarly situated to Shareowner.  If
the Company pursues legal action against Shareowner to enforce the Amended PIIA,
Shareowner shall be responsible for all attorneys’ fees, costs and expenses
incurred by the Company in connection therewith.

 

9.Miscellaneous.

 

(a)Entire Agreement. Except as expressly set forth herein, the AMENDED PIIA sets
forth the entire agreement and understanding of the parties relating to the
subject matter of this Agreement. No modification of or amendment to the AMENDED
PIIA shall be effective unless in writing signed by the Parties. Except as
specifically modified by the AMENDED PIIA, the PIIA shall remain in full force
and effect in accordance with its original terms.

 

(b)Counterparts; Electronic Signatures. This Amendment may be executed
(including via electronic signature) in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. 

 

--------------------------------------------------------------------------------

 

SHAREOWNER ACKNOWLEDGES THAT SHAREOWNER HAS READ THE AMENDED PIIA CAREFULLY AND
UNDERSTANDS ITS TERMS. SHAREOWNER ACKNOWLEDGES THAT SHAREOWNER HAS BEEN
INDIVIDUALLY REPRESENTED BY INDEPENDENT LEGAL COUNSEL IN NEGOTIATING THE TERMS
OF THE AMENDED PIIA, INCLUDING THE PROVISIONS RELATING TO GOVERNING LAW, VENUE
AND JURISDICTION, AND SHAREOWNER ACCEPTS THE OBLIGATIONS THAT THE AMENDED PIIA
IMPOSES UPON SHAREOWNER WITHOUT RESERVATION.

 

IN WITNESS WHEREOF

 

SHAREOWNER

 

/s/ Matthew Link
Matthew Link

 

Date:October 13, 2020

 

 

NUVASIVE, INC.

 

By:/s/ Nathaniel Sisitsky

Nathaniel Sisitsky

 

Title:SVP, General Counsel

 

Date:October 13, 2020

 